ERWIN, Judge.
The sole question before us is whether a letter written by defendant, James A. Capel, is sufficient to be considered as a promise to pay the debt of another, Advanced Lighting? We answer, “No,” and affirm the trial court.
The body of the letter from defendant to plaintiff’s agent reads as follows:
“Gentlemen:
This letter is to inform you that Advanced Lighting Products, Inc. is no longer in business. All sales offices have been closed.
Although the above amount was purchased by the corporation and I am not personally liable, I did inform Marvel Lamp Company that I would try to pay off this balance myself by paying what I could in installments as it impossible [sic] for me to pay the complete balance due.
Very truly yours,
s / James A. Capel
James A. Capel — President
Advanced Lighting Products
Attention: Mr. Jeffrey Swanson:”
Plaintiff relies on Supply Co. v. Person, 154 N.C. 456, 458, 70 S.E. 745, 746 (1911), to support its position, in which case our Supreme Court held that the following language was a promise in writing, and sufficient under the Statute of Frauds; the forebearance to sue was a sufficient consideration; and defendant was liable for the debt as a guarantor of payment:
“I find that the dry-kiln is not completed, and when it is, which will be soon, I think you will get your money sooner than to sign a paper or papers for the time mentioned in your letter. Just as soon as the dry-kiln gets in operation I will see that your bill is paid.”
In the case sub judice, the evidence does not establish what amount the defendant would pay plaintiff, the date payment would be made, or the event that would determine when payment would be due. The language of defendant’s letter is insufficient to *108constitute a definite promise to answer for the debt of another as required by G.S. 22-1. Deaton v. Coble, 245 N.C. 190, 95 S.E. 2d 569 (1956). The letter is so vague and indefinite that the writer’s intentions are insufficient to support a cause of action. Thomas v. Shooting Club, 123 N.C. 285, 31 S.E. 654 (1898).
We hold that summary judgment was properly entered by the trial court for defendant; therefore, plaintiff was not entitled to judgment, in that the contents of the letter in question were too vague, indefinite, and uncertain to give rise to an action for breach of contract.
Judgment affirmed.
Judges Clark and Arnold concur.